                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00096-RJC-DSC


 DIRECTV LLC,                                     )
                                                  )
                    Plaintiff,                    )
                                                  )
 v.                                               )
                                                  )
 MICHAEL KNUDSEN et. al.,                         )
                                                  )
                  Defendants.                     )



       THIS MATTER is before the Court on the “Motion for Special Admission and Affidavit

[for Todd C. Werts]” (document #3) filed June 18, 2019. This matter involves an unopposed

petition for confirmation of an arbitration award. For that reason and the other reasons set forth

therein, the Motion will be granted.


       Defendants are cautioned that should their counsel’s forecast “that minimal action will be

needed from the Court or the Parties in this litigation” not prove accurate, they will be required to

retain local counsel.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                         Signed: June 21, 2019
